Detailed Action
1. 	This Action is in response to Applicant's patent application filed on August 24, 2020. Claims 1-30 are currently pending in the present application. 
America Invents Act (AIA ) Information
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
3.	The information disclosure statement submitted on 04/22/2021 has been considered by the Examiner and made of record in the application file.

Allowable Subject Matter
4.	Claims 1-30 are allowed.

5.	The following is an Examiner’s statement of reasons for allowance:
Consider claims 1-30, the prior art of PARK; Hyun Seo et al. (US 20180338271 A1) teaches a handover in a mobile communication system may comprise performing measurement on a target base station, and transmitting a measurement result of at least one beam of the target base station to a source base station; receiving, from the source base station, a handover command message including a timing adjustment (TA) value to be used by the terminal for the target base station; determining a handover time, and transmitting a handover indication message including information on the determined handover time to the source base station and to the target base station through the source base station; and performing uplink transmission to the target base station at the handover time.

Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion 
6.	The following prior arts are made of record and not relied upon, but is considered pertinent to applicant's disclosure:
	Hamilton; Mark A. et al. (US 20080037469 A1) discloses wireless local area network includes means for managing the timing of the transmission of frames of 
	Bhartia; Apurv et al. (US 20190320385 A1) discloses a dynamic and seamless link selection method is performed at an access point.
7.	Any inquiry concerning this communication or earlier communications from the   Examiner should be directed to Marcos Batista, whose telephone number is (571) 270-5209. The Examiner can normally be reached on Monday-Thursday from 8:00am to 5:00pm.   
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.   
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Rafael Pérez-Gutiérrez can be reached at (571) 272-7915. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.             
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/MARCOS BATISTA/Primary Examiner, Art Unit 2642                                                                                                                                                                                                        
September 10, 2021